Citation Nr: 0314559	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) and anxiety disorder, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to August 
1958, September 1958 to July 1962, and September 1962 to 
February 1983.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona denied a disability 
rating in excess of 30 percent for PTSD and anxiety disorder 
in October 2001, and the veteran appealed its decision.  


FINDING OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD and anxiety disorder is productive of 
total impairment of his social and industrial functioning.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD and 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Codes 9400, 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  However, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's PTSD and anxiety disorder 
under 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411.

Under 38 C.F.R. § 4.130, PTSD and anxiety disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD and 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD and 
anxiety disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD and 
anxiety disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.

In this case, the Board is aware that the veteran's August 
2001 VA examination report contains a Global Assessment of 
Functioning (GAF) score of 60.  However, during this 
examination, the veteran wept and acknowledged 
hallucinations.  

Subsequent VA records indicate significantly worse 
psychiatric symptomatology, with an apparent corresponding 
decline in the veteran's assigned GAF scores.  In December 
2001, the veteran was noted to have a low stress tolerance 
and severe PTSD.  He subsequently described nightmares and 
intermittent visual and auditory hallucinosis in July 2002, 
and a GAF score of 38 was assigned.  In October 2002, he 
reported symptoms including death wishes, nightmares, 
flashbacks, weekly panic attacks, and intermittent peripheral 
visual and auditory hallucinosis.  Again, a GAF score of 38 
was assigned.  Notably, the treatment provider for the two 
sessions in 2002 was a clinical psychiatrist.  

During the hearing before the undersigned in January 2003, 
the veteran cried and his wife noted that he did not sit 
still.  Significantly, he reported that he had not been 
employed since 1993, when he was laid off from a civil 
service job.

Given all of this evidence, the Board initially finds the 
currently assigned 30 percent evaluation to be inadequate, 
particularly in light of the description of severe PTSD in 
December 2001.  He has reported chronic psychotic symptoms 
and panic attacks and exhibited a tearful affect during his 
January 2003 hearing.  His reported death wishes are also 
indicative of a particularly high level of psychiatric 
symptomatology.

Moreover, the veteran's most recent psychiatric records have 
shown a GAF score of 38.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), such a score reflects 
some impairment in reality testing or communication, or major 
impairment in such areas as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends and is unable to work).  There is no clear indication 
that this impairment results from a separate, nonservice-
connected psychiatric disability or from any sort of willful 
misconduct on the veteran's part.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

It is the determination of the Board that the evidence of 
record, particularly the assigned GAF score of 38, 
demonstrates total occupational and social impairment.  Under 
the applicable diagnostic criteria, this finding provides a 
basis for a 100 percent disability evaluation.  Accordingly, 
a 100 percent evaluation is granted, and the appeal is 
granted in full.


ORDER

A 100 percent evaluation for PTSD and anxiety disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

